                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

UNITED STATES OF AMERICA                         )
                                                 ) DOCKET NO.: 3:20-mj-043-DSC
v.                                               )
                                                 )           ORDER
JOHNNY MICHAEL BOONE, JR.                        )
 ________________________________                )


           THIS MATTER IS BEFORE THE COURT on the parties’ Joint Motion

     to Enlarge the Charging Period Under the Speedy Trial Act. For the reasons stated

     by counsel in support of the Motion, the Court finds that there is sufficient cause

     for a continuance of the indictment deadline in this matter. The Court further finds

     that the ends of justice are served by taking such action as set forth in the Joint

     Motion and in 18 U.S.C. § 3161(h)(7)(A).

           IT IS THEREFORE ORDERED that the Joint Motion to Enlarge the

     Charging Period under The Speedy Trial Act is GRANTED.

           IT IS FURTHER ORDERED that the deadline for indictment of this

     matter shall be continued until no later than April 24, 2020.

           IT IS FURTHER ORDERED that there is an inadequate basis to seal the

     parties’ Motion and this Order. Therefore, the Motion to seal these documents is

     DENIED.

           The Clerk is directed to certify copies of this order to counsel for the
Defendant, to the United States Attorney, the United States Marshals Service, and

the United States Probation Office.

      SO ORDERED.


                              Signed: March 9, 2020
